Citation Nr: 1116410	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a post-operative arthrotomy of the left knee with degenerative joint disease, prior to June 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975, and for an additional 3 years, 11 months, and 18 days.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, continued the Veteran's rating of 10 percent for a post-operative arthrotomy of the left knee with degenerative joint disease.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO in March 2008; a copy of the hearing transcript is in the record.

Additional evidence was received in March 2008, and the appellant's representative waived its review by the RO.  See 38 C.F.R. § 20.1304 (2010).  The Board will consider that evidence accordingly.

In a June 2008 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for a post-operative arthrotomy of the left knee with degenerative joint disease.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2010 Memorandum Decision, the Court vacated and remanded the Board's decision, and the case was returned to the Board for further consideration.

After the Board's June 2008 decision, the Veteran filed a new claim in July 2008 for a temporary total evaluation pursuant to the provisions of 38 C.F.R. § 4.30 due to surgery for a total left knee replacement.  The RO granted this claim as of June 23, 2008 in a November 2008 rating decision, and also assigned a 30 percent rating for prosthetic replacement of the knee joint as of August 1, 2009 under Diagnostic Code 5055.  In a September 2009 rating decision, the RO continued the temporary 100 percent rating and subsequent 30 percent ratings for the Veteran's left knee, and also continued ratings for the Veteran's service-connected degenerative joint disease of the right knee status post total knee arthroplasty.  The Veteran filed a notice of disagreement with the 30 percent ratings for his left and right knees in December 2009, and the RO issued a statement of the case in April 2010.  The Veteran did not file a VA Form 9 or otherwise perfect an appeal to the Board after the issuance of the April 2010 statement of the case.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2010).  Therefore, the claims are not before the Board.  Significantly, the Veteran's representative, in his March 2011 brief, also construed the issue now before the Board as entitlement to a disability rating in excess of 10 percent for a post-operative arthrotomy of the left knee with degenerative joint disease.  For these reasons, the Board does not take jurisdiction of the subsequent claims; its consideration is limited to the Veteran's claim for a disability rating in excess of 10 percent for a post-operative arthrotomy of the left knee with degenerative joint disease as of his June 14, 2006 claim for an increased rating, and prior to June 23, 2008, the effective date of the higher rating for his left knee replacement claimed in July 2008.


FINDINGS OF FACT

1.  The Veteran is status post arthrotomy on the left knee for a torn medial meniscus resulting in the removal of symptomatic semilunar cartilage.

2.  The Veteran's left knee has flexion to 105 degrees, extension to 7 degrees, and x-ray evidence of degenerative joint disease due to trauma.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the removal of symptomatic semilunar cartilage of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.951(b), 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

2.  The criteria for a separate disability rating of 10 percent for degenerative joint disease of the left knee due to trauma have been met for the appeal period prior to June 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2006 letter, provided to the Veteran before the September 2006 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2006 and November 2006.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 10 Percent for a Post-Operative Arthrotomy of the Left Knee with Degenerative Joint Disease Prior to June 23, 2008

Under Diagnostic Code 5256, a disability rating of 30 percent applies where there is ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A disability rating of 40 percent applies where there is ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A disability rating of 50 percent applies where there is ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A disability rating of 60 percent applies where there is extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a disability rating of 10 percent applies where there is slight recurrent subluxation or lateral instability.  A disability rating of 20 percent applies where there is moderate recurrent subluxation or lateral instability.  A disability rating of 30 percent applies where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a disability rating of 20 percent applies where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a disability rating of 10 percent applies where there is removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable disability rating applies where flexion of the leg is limited to 60 degrees.  A disability rating of 10 percent applies where flexion of the leg is limited to 45 degrees.  A disability rating of 20 percent applies where flexion of the leg is limited to 30 degrees.  A disability rating of 30 percent applies where flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating applies when extension of the leg is limited to 5 degrees.  A disability rating of 10 percent applies when extension of the leg is limited to 10 degrees.  A disability rating of 20 percent applies when extension of the leg is limited to 15 degrees.  A disability rating of 30 percent applies when extension of the leg is limited to 20 degrees.  A disability rating of 40 percent applies when extension of the leg is limited to 30 degrees.  A disability rating of 50 percent applies when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 (Recurrent subluxation or lateral instability of the knee).  VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Code 5003, where the limitation of motion of the knee is noncompensable under Diagnostic Codes 5260 and 5261, a disability rating of 10 percent applies when there is degenerative arthritis with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  A disability rating of 20 percent applies when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis, due to trauma, and substantiated by X-ray findings, is rated as degenerative arthritis.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

VA granted service connection for the Veteran's left knee disability in a December 1977 rating decision, which assigned an initial 10 percent rating under Diagnostic Code 5259 (Cartilage, semilunar, removal of, symptomatic) as of July 1977.  The Veteran filed his current claim for an increased rating in June 2006.  

VA provided the Veteran with a compensation and pension (C&P) examination of his knees in July 2006.  The examiner, a physician, noted that the Veteran "is a cooperative gentleman who does not symptom amplify."  The Veteran noted that his left knee injury was caused by participation in sports during service.  The Veteran reported that he does not miss work because of his knees, and his daily activities are limited from squatting, kneeling and climbing.  On examination, the Veteran's left knee had extension limited to 7 degrees, and flexion limited to 105 degrees.  He had very minimal pain with motion, and the examiner opined that he would have additional limitation following repetitive use.  The Veteran did not describe having flare-ups.  The Veteran's left knee manifested with heat, swelling, and patellofemoral crepitation.  The examiner also found that the Veteran has no instability in his left knee.  X-rays of the Veteran's left knee showed rather severe degenerative changes with bone on bone in the medial compartment, squaring, sclerosis and roughening; there were also huge spurs on the femoral condyles and flattening of the patella with spurring.  The examiner diagnosed the Veteran with degenerative joint disease.

In a September 2006 rating decision, the RO continued a 10 percent rating for the service-connected left knee disability pursuant to the provisions of Diagnostic Code 5010-5260 (Traumatic arthritis, where there is noncompensable limitation of flexion).  The RO did not list any rating under Diagnostic Code 5259 in its September 2006 rating decision, but rather considered the Veteran's 10 percent rating under Diagnostic Code 5010-5260 for his left knee disorder as dating from July 1977.

At his March 2008 hearing before the Board, the Veteran reported that he lifts between 36 and 100 pounds at his job.  Id. at p. 3.  He noted that, depending on his financial situation, he will be unable to work because of his knee condition.  Id. at p. 3.  The Veteran reported that while he feels too disabled to work at his job lifting food service packages, his supervisors have increased his workload.  Id. at pp. 4-6.  The Veteran reported feeling pain in his knee.  Id. at pp. 6-7.  The Veteran noted that he was wearing a knee brace to deal with instability.  Id. at p. 7.  He also reported having popping and cracking in his knee.  Id. at p. 7.  The Veteran noted that he has no cartilage in his left knee.  Id. at p. 9.  The Veteran also stated that he has not been hospitalized for his left knee.  Id. at p. 7.

The Veteran also provided VA with four letters from his colleagues which attested to his current disability.  In a July 2006 letter, his colleague R.L., stated that she "noticed [that] it has become more of a challenge for him to do...walking, bending, going up a normal flight of stairs, [and to] get up and down after sitting....  I feel his condition has worsen[ed] over time."  In a March 2008 letter, R.L., noted that the Veteran "often worked in pain.  He walks with a limp and often complains of knee pain."  Another colleague, J.R., stated in a March 2008 letter that the Veteran "often walks with a limp, [and] also at times I can hear his expressions of pain, due to his knee problem."  A third colleague, D.E., wrote in March 2008 that "I...notice him limping when performing his duties.  I've also notice[d] the pain he bares when he is performing his work duties.  [The Veteran's] knee pain causes him much stress and discomfort therefore limiting [his] ability to do his work....  This condition...has been going on [for] the last few years and I haven't seen any improvement."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiner is so qualified, his medical findings constitute competent medical evidence.

Moreover, because the Veteran's examination was conducted by a competent physician who fully described the functional effects caused by his left knee disability in his report, as recounted above, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

As pointed out in the aforementioned Court Memorandum Decision and as determined by the Board, the separate rating of 10 percent for removal of symptomatic semilunar cartilage under Diagnostic Code 5259 is protected.  38 C.F.R. § 3.951(b).

Based on a review of the foregoing, the Board finds that the evidence supports a 10 percent disability rating for degenerative joint disease of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  This rating is applicable because the Veteran's left knee flexion to 105 degrees does not warrant a compensable rating under Diagnostic Code 5260, his extension to 7 degrees does not warrant a compensable rating under Diagnostic Code 5261, and the July 2006 VA examiner found x-ray evidence of degenerative joint disease due to trauma.  A rating in excess of 10 percent is inapplicable because the Veteran does not have x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Further, there is no evidence to support a compensable disability rating based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited flexion of either knee to 45, 30, 20 or 10 degrees, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  As noted above, the Veteran had only very minimal pain with motion, and the examiner opined that he would have additional limitation following repetitive use.  The Veteran did not describe having flare-ups.  

The Board further finds that separate ratings for removal of symptomatic semilunar cartilage and degenerative joint disease do not constitute pyramiding because they involve separate manifestations.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  

Specifically, the absence of cartilage in the knee is distinct from the presence of inflammation of the knee joint (arthritis).  Additionally, in VAOPGCPREC 9-98, at part 6, it was determined that where, as here, a knee disability is rated under Diagnostic Code 5259 and the medical evidence shows pain, x-ray evidence of arthritis, and slight (noncompensable) limitation of motion of the knee, a compensable rating for arthritis rated under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (painful motion) would be available.  Moreover, as the Veteran's representative rightly asserted, the Veteran's 10 percent disability rating for removal of symptomatic semilunar cartilage under Diagnostic Code 5259, which became effective as of July 6, 1977, is protected because it has been in effect for 20 years or more and is not shown to have been based on fraud.  38 C.F.R. § 3.951(b).  A rating in excess of 10 percent is inapplicable because 10 percent is the highest schedular rating for that disability.

A higher rating is unwarranted under Diagnostic Code 5256 because the Veteran has not been diagnosed with ankylosis of the right knee.

A higher rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  Although the Veteran reported that he wears a brace because his knee feels unstable, the July 2006 VA examiner made a specific finding that the Veteran has no instability in his left knee.  The Veteran's own determination about the stability of his left knee is outweighed by the more probative findings of the July 2006 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

A higher rating is also unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's post-operative arthrotomy of the left knee with degenerative joint disease, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.



ORDER

A disability rating in excess of 10 percent for removal of symptomatic semilunar cartilage of the left knee is denied.

A separate disability rating of 10 percent for arthritis of the left knee is granted for the appeal period prior to June 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


